--------------------------------------------------------------------------------

EXHIBIT 10
 
[set_logo.jpg]
 
 
AMENDMENT TO
TECHNOLOGY PURCHASE AGREEMENT




This Amendment to Technology Purchase Agreement (this “Amendment”) to that
certain Technology Purchase Agreement (“TPA”) and ancillary agreements, all
dated August 27, 2010 (collectively the “Agreements”), is entered into this 1st
day of September 2011 (“Effective Date”), by and between World Environmental
Solutions Pty Ltd. ("Seller"), and SET IP Holdings LLC, a Utah limited liability
company (“Buyer”) and its parent company, Sustainable Environmental Technologies
Corp, a California corporation ("SET CORP") (Buyer, Seller and SET CORP are
individually referred to as a “Party” and collectively as the “Parties”).


RECITALS


WHEREAS, the Parties previously entered into the TPA, pursuant to which Buyer
purchased certain water generation and treatment related technology and
intellectual property from Seller (“Technology”);


WHEREAS, ancillary to the TPA, the Parties entered into a certain Equity Stock
Option (attached as Appendix 1 to the TPA), pursuant to which Seller granted SET
CORP an option to purchase 3% of Seller’s equity for $350,000 (“Equity Stock
Option”);


WHEREAS, ancillary to the TPA, the Parties entered into a certain License
Agreement (attached as Appendix 2 to the TPA), pursuant to which Buyer granted
Seller a term license to use the Technology in certain territories for certain
royalty payments (“License Agreement”);


WHEREAS, ancillary to the TPA, the Parties entered into a certain Convertible
Secured Promissory Note (attached as Appendix 3 to the TPA), pursuant to which
SET CORP issued a note payable to Seller for $200,000, convertible at $0.35 per
share of SET CORP common stock (“Convertible Note”);


WHEREAS, ancillary to the TPA, the Parties entered into a certain Common Stock
Purchase Warrant (attached as Appendix 4 to the TPA), pursuant to which SET CORP
issued to Seller a warrant to purchase 5,000,000 shares of SET CORP common stock
at a price per share of $0.35 (“Warrant”);


WHEREAS, the Parties wish to change the terms of the transaction; and


WHEREAS, the Parties do not intend this Amendment to impact any of the other
rights, obligations, or commitments of the Parties set forth in the Agreements,
except as set forth in this Amendment.


NOW, THEREFORE, in consideration of these premises and the mutual promises
contained herein, the Parties to this Amendment do hereby agree as follows:


Section 1.   Cancellation of Equity Stock Option


The Parties to this Amendment do hereby agree that the Equity Stock Option is
hereby canceled and terminated.
   
 
     
 
801.810.9888  ·  855.810.9888 fax
2377 W. Foothill Blvd., Suite #18  ·  Upland, CA 91786

--------------------------------------------------------------------------------

 

[set_logo.jpg]
   
Section 2.   Cancellation of Convertible Note


The Parties to this Amendment do hereby agree that the Convertible Note, and all
security interests and amounts due thereunder, are hereby canceled and
terminated.


Section 3.   Cancellation of Warrant


The Parties to this Amendment do hereby agree that the Warrant is hereby
canceled and terminated.


Section 4.   Amendment to TPA and License Agreement


(a)           The Parties to this Amendment do hereby agree that Exhibit B
“Consideration” to the TPA shall be amended as follows:


(i)  
Section 1. is deleted.

(ii)  
Section 2. is deleted.

(iii)  
Section 5.ii. is replaced with:



“ii.           3,750,000 SET CORP shares issued 60 days subsequent to the date
that customer receives written approval of a successful installation and payment
of a product incorporating the MultiGen Technology or any other SET CORP
technology totaling at a minimum value of $250,000 (e.g., a Watermaker,
MultiGen, DynIX).”


(iv)  
Section 5.iii. is replaced with:



“iii.           for sales of products incorporating the Technology and/or
Proprietary Information pursuant to the license agreement in section 3 above by
Seller outside of the Americas, a maximum of 5,000,000 SET CORP shares issued on
a ratio of 1 SET CORP share for each $1.00 of Seller royalty paid to SET CORP,
less any SET CORP expenses attributable to such royalty and direct expenses,
received by Seller for sales of products outside of the Americas; SET CORP
shares to be issued are.  Any shares of SET CORP Stock to be issued pursuant to
this Section 5.iii. will be issued within 30 days of the end of the month in
which SET CORP receives a royalty from Seller.”


(v)  
Section 5.iv. is added and reads:



“iv.           In addition to any restrictions pursuant to US federal or state
law, all SET CORP stock shall be restricted from sale or transfer for a period
of 12 months from the actual date of issuance.”


(vi)  
Section 6. is replaced with:



“6.           i.           SET CORP shall pay Seller up to a maximum of $500,000
cash pursuant to a royalty of 10% of net revenue for sales of products
incorporating the Technology and/or Proprietary Rights by SET CORP or its agents
(excluding Seller) in the Americas.
    
 
    
 
801.810.9888  ·  855.810.9888 fax
2377 W. Foothill Blvd., Suite #18  ·  Upland, CA 91786

--------------------------------------------------------------------------------

 
 
[set_logo.jpg]
  
ii.           Seller shall pay SET CORP a royalty of 10% of gross revenue for
sales of products incorporating the Technology and/or Proprietary Rights by
Seller, or its agents, for use inside of Australia.


iii.           Seller shall pay SET CORP a royalty of 10% of gross revenue for
sales of products incorporating the Technology and/or Proprietary Rights by
Seller, or its agents, for use outside of Australia.”


(vii)  
Section 7. is deleted.

(viii)  
Section 8. is deleted.

(ix)  
Section 11 is added and reads:



11.           For any fees paid to Seller by third parties in connection with
sales of products incorporating the Technology and/or Proprietary Rights outside
of Australia, including territory fees, distributor fees, or agent fees, such
fees shall be split 75% Seller and 25% SET CORP.


(b)           The Parties to this Amendment do hereby agree to add Sections
8(g)-(j) as follows:


“(g)   Buyer agrees to use its best endeavors to remain an OEM Distributor of
Capstone and other material suppliers of other components for the MultiGen
equipment. Buyer shall give prompt notice to Seller of any events that may
jeopardize the status of such relationships.


(h)           Seller agrees to use its best endeavors to ensure that it's agents
maintain the required insurances and work practices according to the laws of the
countries in which they operate and that MultiGen installers and after sales
servicing personnel will have the qualifications and accreditations required to
carry out installation and servicing of MultiGen in accordance with the MultiGen
component manufacturers requirements.


(i)            Buyer shall, at its expense, pay all fees to meet the priority
date for the lodgment of existing patents and use its best endeavors to maintain
the patent protection of the MultiGen unit in Australia and the United States
for the life of such patents.


(j)           Buyer shall use all commercially reasonable efforts to ensure that
a demo MultiGen unit is shipped to Seller within 20 days of this Amendment.
Buyer shall give prompt notice to Seller of any events that may result in delays
of the shipment.”


(c)           The Parties to this Amendment do hereby agree that Section 3.2
“Royalty” to the License Agreement shall be replaced and read:


“3.2           Royalty. Licensee shall pay Licensor such royalties as stated in
Exhibit B of the Technology Purchase Agreement.”


Section 5.   Capitalized Terms.


Capitalized terms not defined herein shall have the meanings ascribed to them in
the Agreements.
    
 
    
 
801.810.9888  ·  855.810.9888 fax
2377 W. Foothill Blvd., Suite #18  ·  Upland, CA 91786

--------------------------------------------------------------------------------

 

[set_logo.jpg]
   
Section 6.   Complete Agreement.


This Amendment and referenced Agreements constitute the entire agreement between
the Parties hereto relating to this specific subject matter thereof  There are
no terms, obligations, covenants, representations, statements, or conditions
relating to the subject matter thereof other than those contained in this
Amendment and the above referenced Agreements.  No variation or modification of
this Amendment or the above referenced Agreements or waiver of any of the terms
or provisions hereof will be deemed valid unless in writing and signed by both
parties.


Section 7.   Counterparts.


This Amendment may be executed in counterparts, which together shall constitute
one and the same Amendment.  The Parties may execute more than one copy of this
Amendment, each of which shall constitute an original.


Section 8.   Assignment.
 
This Amendment may not be assigned, in whole or in part, by either Party without
the prior written consent of the other Party.  Any purported assignment, sale,
transfer, delegation or other disposition by either Party, except as permitted
herein, shall be null and void.  This Amendment shall be binding upon and shall
inure to the benefit of the parties and their respective successors and
permitted assigns.
 
Section 9.   Representations
 
(a)           Seller hereby represents and warrants to Buyer and SET CORP that
it has not assigned or transferred any rights under the Warrant or Convertible
Note.
 
(b)           SET CORP hereby represents and warrants to Seller that it has not
assigned or transferred any rights under the Equity Stock Option.
   
 
    
 
801.810.9888  ·  855.810.9888 fax
2377 W. Foothill Blvd., Suite #18  ·  Upland, CA 91786

--------------------------------------------------------------------------------

 


[set_logo.jpg]
    

IN WITNESS WHEREOF, the Parties have signed this Amendment as of the date first
written above.
   

Executed as a deed       Buyer Seller     SET IP Holdings LLC World
Environmental Solutions Pty Ltd.     By: /s/ Keith Morlock By: /s/ Glen Donoghoe
    Name: Keith Morlock Name: Glen Donoghoe     Title: Manager Title: General
Manager     Sustainable Environmental Technologies Corporation World
Environmental Solutions Pty Ltd.     By: /s/ Bob Glaser By: /s/ David J. Adams  
  Name: Bob Glaser Name: David J. Adams     Title: CEO Title: Director

 

 
 
 
 
 
 
801.810.9888  ·  855.810.9888 fax
2377 W. Foothill Blvd., Suite #18  ·  Upland, CA 91786
  

--------------------------------------------------------------------------------